Exhibit 10.26
 
Waiver and Release
 


 
This Waiver (this “Waiver”) is made as of October 27, 2010, between CleanTech
Innovations, Inc., a Nevada corporation (the “Company”), and Wonderful Limited
(“Wonderful”).
 
In consideration of the release by the Company below, Wonderful hereby consents
and agrees to waive all rights to the payment of RMB 1,136,800 due under the
Approval on Share Transfer Regarding Creative Bellows Manufacture Co., Ltd.,
dated September 15, 2010, from the Department of Foreign Trade and Economic
Cooperation of Liaoning Province.
 
In consideration for the execution of the Waiver, the Company does hereby
release and forever discharge Wonderful and its successors and assigns of and
from all claims, actions, causes of action, liability, demands and damages of
whatever name or nature, whether at law or in equity, in any manner having
arisen, arising, or to arise from the beginning of time to the date hereof.
 
 
CLEANTECH INNOVATIONS, INC.
 
/s/ Bei Lu                                                               
By: Bei Lu
Title: Chairman & Chief Executive Officer
 
 
WONDERFUL LIMITED
 
/s/ Gloria Lam                                                       
                                                                
By: Gloria Lam
Title: Director
 

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 